The majority correctly concludes that this court is not permitted to substitute its judgment for the judgment of the trial court. However, equally compelling is the rule that a court may not substitute its judgment for the judgment of a legislative body.
The court of common pleas apparently decided that sidewalks and a wider roadway would be desirable improvements so it enjoined the city from proceeding without incorporating these improvements in its plans. In other words, the trial court substituted its judgment for the considered judgment of the Upper Arlington City Council. Since I believe that it is wrong for this court to compound the trial court's error by approving the trial court's legislative decision making, I must respectfully dissent.
Under the doctrine of separation of powers (Ohio Power Co. v.Diller [1969], 18 Ohio App.2d 167 [47 O.O.2d 292], at 177), and the presumption that a legislative body best knows the needs of its community (Allion v. Toledo [1919], 99 Ohio St. 416, syllabus; Railroad Co. v. Defiance [1895], 52 Ohio St. 262, at 312-313), in a suit brought to enjoin appropriation proceedings, the trial court may not substitute its judgment for the judgment of the city's legislative body, nor may the court inquire into the wisdom of the appropriation. As the Court of Appeals for Coshocton County recently stated:
"* * * The court system is charged with making legal decisions. Legislative bodies are charged with making policy decisions. As long as any reasonable evidence exists on behalf of legislative policy decisions, it is not the function of the court system to second guess such decisions. * * *" (State, ex rel. Ohio CivilServ. Emp. Assn., v. Coshocton [1982], 5 Ohio App.3d 5, 8.)
The trial court's power is limited to determining whether the city either acted fraudulently or in bad faith or abused its discretion in resolving to appropriate plaintiffs' property.Emery v. Toledo (1929), 121 Ohio St. 257, paragraph three of the syllabus; Railroad Co. v. Defiance, supra, paragraph eight of the syllabus; Ohio Power Co. v. Diller, supra, at 173; Shepard PaintCo. v. Bd. of Trustees (1950), 88 Ohio App. 319, 326-328
[45 O.O. 109]; Jones v. Maumee (1925), 20 Ohio App. 455, 458-460. In the present case, plaintiffs have not alleged that the city acted fraudulently or in bad faith and there is no evidence which would support such allegations. Plaintiffs contend, *Page 126 
however, that the city abused its discretion in three ways: the proposed road is too narrow, no sidewalks are provided, and there are no curb cuts leading from the service road to the businesses on the northern boundary of the road.
"Abuse of discretion" has been defined as an unreasonable, arbitrary, unconscionable, or capricious attitude on the part of the appropriating agency. See Ohio Power Co. v. Diller, supra, at 176. The term "`connotes more than an error of law or of judgment.'" Neiswender v. Edinger (1978), 59 Ohio App.2d 25, 29
[13 O.O.3d 96]; Bd. of Edn. v. Holding Corp. of Ohio (1971),29 Ohio App.2d 114, 125 [58 O.O.2d 165].
The trial court's decision stated in part that "* * * the proposed roadway is inadequate and does not relate to the code requirements. The roadway appears to be too narrow to serve its proposed function. * * * [A]dditional planning is necessary." That conclusion hardly rises to the standard of capricious, arbitrary or unconscionable. This court's power of review in this case is limited. Just as the trial court may not substitute its judgment for the judgment of defendant's city council, if the trial court's express finding that the city's proposed roadway is inadequate demonstrates that it implicitly found that the city abused its discretion, and these findings are supported by the evidence, this court should not substitute its judgment for that of the trial court.
Although the majority opinion is silent with respect to the test to be applied by the trial court to an act of a city's legislative body, it is, simply stated: Did the city council abuse its discretion, i.e., did it act unreasonably, arbitrarily, unconscionably or capriciously?
We should first examine the precise action of city council to which plaintiffs object. Ordinance 13-76, amended by Ordinance 7-79 and Ordinance 79-80, merely authorized the city attorney to file a complaint to appropriate land for public street purposes, stated the value of the easements to be appropriated, and set aside money to be deposited with the court to pay the property owners for the appropriated property. The ordinance, as amended, states that it shall take effect immediately to preserve the public peace, health or safety from the hazard presented by the congested traffic conditions in the area. The ordinance does not mention the Final Report Henderson Center Plan or the specific improvements contemplated by the city.
The minutes of the city council meeting at which council "approved" the final report are not a part of the record on appeal, but a copy of the city charter is before us. Section XI of the charter charges the city manager with the power and duty to see that ordinances are enforced. Since the city manager is charged with implementing the ordinance which began the appropriation process, his testimony, which covered the proposed use of the land to be appropriated and not the intent or interpretation of the ordinance itself, was competent and relevant.
Upper Arlington's City Manager testified that the Final Report Henderson Center Plan, which was approved by city council on May 28, 1974, was to be used as a "planning guide" and that it was not a final immutable plan. He further testified that the "entire concept" of the Final Report Henderson Center Plan "is as a planning tool." Appendix II to the plan, which mentions pedestrian walkways, is titled "Sample Development Criteria." The city manager testified that city council "in its infinite wisdom can accept or reject any or all components of it," and characterized the final report as a report which "advocates the Service Road concept." The city manager's testimony highlights the obvious nature of the final report, which is full of abstract ideals and planning concepts and does not contain detailed drawings and specifications for a proposed service road.
The city has conducted or caused to be *Page 127 
conducted at least eleven studies of the Henderson Road area over many years. Plaintiffs' own expert witness observed that, "[t]he plans are not complete and the ones which I saw did not have specifications, so to make a full, complete judgment on what isproposed is pretty difficult. * * * [T]his is a preliminary set of plans. * * *" (Emphasis added.) It can hardly be argued that city council abused its discretion by adopting a plan which sets forth the history of the planning area and the abstract and ultimate goals towards which any plan to reduce traffic congestion should strive. Nor can it be said that the city erred by failing to follow the Final Report Henderson Center Plan since none of the reports, suggestions or guidelines are final or mandatory. Presumably, the legal description attached to Ordinance 79-80 is the specific definition of the road that the trial court found to be inadequate and in violation of code requirements. The holding of the majority indicates that a city cannot adopt plans which evaluate the feasibility of an improvement unless it is prepared to proceed with a project which incorporates every desirable aspect of the plan regardless of its feasibility in terms of funding and practicality. The final report, standing alone, does not require the city to incorporate the specific details plaintiffs request.
Plaintiffs claim defendant abused its discretion (not, created a nuisance) in three specific ways. First, they claim the roadway is too narrow. Both parties rely on Upper Arlington city ordinances contained in the section titled "Subdivision Regulations." For some reason, Chapter 900, titled "Streets," does not contain requirements for the width of streets, so the requirements of the Subdivision Regulations Chapter should be considered. Reading these ordinances indicates that the majority's conclusion, that "[i]t is clear * * * that a service road is a public street, or a minor street," is not clear at all. Rather, the majority has chosen to draw this conclusion without considering the scheme of the city's ordinances. The Upper Arlington Subdivision Ordinances pertaining to street widths read as follows:
"1203.06 MINIMUM RIGHT-OF-WAY WIDTHS OF STREETS, ALLEYS, AND EASEMENTS FOR UTILITIES
"* * *
"(d)  Minor streets and dead-end streets: Fifty feet. * * *
"* * *
"1203.08 ALLEYS: Alleys, where platted, shall have a minimum width of twenty feet.
"1203.09 MINIMUM PAVEMENT WIDTHS: Minimum pavement widths, back to back of curb, * * * shall be as follows:
"* * *
"(b)  Minor streets not over six hundred feet long: Twenty-eight feet. * * *
"(c)  Alleys and service drives: Twenty feet."
Plaintiffs argue that the proposed road is a "minor street" which is required by Ordinance 1203.09(b) to have a minimum pavement width of twenty-eight feet and by Ordinance 1203.06(d) to have a minimum right-of-way of fifty feet. The city claims that the proposed road is a service road, which, according to Ordinance 1203.09(c), must have a minimum pavement width of twenty feet. Unfortunately, neither "service road," "service drive," nor "minor street" is defined in the regulations. But virtually all of the testimony refers to the area in question as a "service road." The city further argues that, since alleys and service drives are grouped together in Ordinance 1203.09(c) and since there is no category entitled "service roads" in Ordinance 1203.06 which provides the requirement for right-of-way widths, the minimum right-of-way for service roads must be the same minimum right-of-way required for alleys in Ordinance 1203.08, that is, twenty feet.
Any analysis of these arguments is *Page 128 
somewhat impeded by a lack of clarity in the ordinances and their headings. However, it is clear that no city ordinance mandates a minimum right-of-way width for service drives and there is almost no discussion by those who testified regarding right-of-way width. Therefore, I can only conclude that the city council, for whatever reason, decided that there shall be no required minimum right-of-way width for service roads. Thus, the proposed service road cannot be in violation of the city's minimum right-of-way requirements.
Although the pavement width of the proposed service road is not contained in the Final Report Henderson Center Plan, plaintiffs' expert planner testified, and plaintiffs' Exhibit 3 shows, that the pavement width of the proposed service road is twenty feet. Ordinance 1203.09(c), which explicitly requires a minimum pavement width of twenty feet for service roads and alleys, has been complied with.
Assuming, as the parties seem to agree, that the road will indeed be at least twenty feet wide, the designation of the road as a service drive and the service road's proposed width do not violate the city ordinances referred to by the parties. Since there is no ordinance requiring a wider road, it cannot be said that the city abused its legislative discretion in this regard.
Plaintiffs' second claim concerns the absence of sidewalks. Once again, I note that a court is not permitted to substitute its judgment for the wisdom of a legislative authority. That conclusion is also based upon the well-established rule that a city, when it undertakes improvements, is not required to cure all ills at once. Porter v. Oberlin (1965), 1 Ohio St.2d 143
[30 O.O.2d 491], paragraph four of the syllabus. Indeed, it would be virtually impossible to cure all the ills in the congested area created by a lack of good planning in the Henderson-Reed Road area.
Plaintiffs' expert, when asked whether sidewalks were "necessary," answered only that they would be "desirable." Plaintiffs have not cited any city ordinance requiring the city to build sidewalks along proposed service roads. Nor did they offer evidence showing how many streets or service roads in Upper Arlington have or do not have sidewalks. In addition, plaintiffs' argument that the absence of sidewalks violates the Final Report Henderson Center Plan fails due to the report's character as a planning guide or tool. The final report does not require the city to build sidewalks. While the inclusion of sidewalks along the service road would undoubtedly accommodate the residents of Branford Village and others, in the absence of a requirement to provide them, the city may apply its judgment in determining the desirability or feasibility of such an improvement. An alleged error in judgment is not enough to demonstrate an abuse of discretion. It is not the function of a court to supplant the policy decision of a legislative body with its own idea of what is desirable. Plaintiffs have not proven that the city abused its discretion in failing to plan sidewalks along the proposed service road.
Plaintiffs' third specific claim is that the failure to plan curb cuts between the proposed service road and the abutting properties on the north constitutes an abuse of discretion. Plaintiffs argue that without curb cuts providing access to the commercial properties to the north, the proposed road will not alleviate congestion on Henderson Road; it will merely link the Greentree and Reed-Henderson shopping centers without improving access to the properties between the two shopping centers.
Although an independent consulting engineer whose firm prepared plans for the proposed service road testified that the firm had not planned any curb cuts, he also testified that he did not know whether there were existing curb cuts behind the businesses that abut the property in question. Defendant's city manager testified that the site plans for the businesses located between Henderson *Page 129 
Road and the proposed service road all show curb cuts providing access between the commercial establishments and the proposed road. Furthermore, the minutes of the city council meetings reveal that the building plans for the commercial establishments north of the proposed road were approved by city council contingent upon the city receiving twenty-foot easements for the proposed roadway and upon rear access from the commercial establishments to the proposed road being incorporated in the building plans or being built when the proposed road was complete. Thus, plaintiffs have failed to prove that the city did not plan curb cuts, that there are no curb cuts in existence or that a failure to plan curb cuts would constitute an abuse of discretion.
Plaintiffs have not shown that the city's planning amounts to an unreasonable or capricious use of its legislative discretion in any specific manner. Although the testimony seems to indicate that pedestrian walkways and extensive landscaping might be desirable, courts lack the authority to order a city to plan the finest and most expensive improvements a plaintiff's expert can imagine or recommend. Plaintiffs' expert planner's suggestions included rerouting existing roads through plaintiffs' condominium complex; screening plaintiffs' property from the sight, sound and smell of vehicles traveling on the proposed road; and relocating the condominium's carports. These proposals, although they may be desirable, are not the proposals approved by the city's legislative body which must consider the desires of all of its residents, the availability of funding and the many other practical considerations which must be weighed when any legislative body makes any decision.
The city recognized that growing traffic congestion on Henderson Road was creating a problem and adopted a proposal to build a service road to relieve this congestion. Since the city has not abused its discretion, the trial court erred in substituting its judgment regarding desirable improvements, and the majority's decision merely serves to compound that error.
The majority has, by injecting a public nuisance theory into this case which was not raised by the parties or relied upon by the trial court, decided the case on a theory which was never argued, briefed or decided. The majority opinion summarily concludes that the trial court "* * * may enjoin the appropriation of property * * * for the purpose of creating a public nuisance" without providing a definition of "nuisance," without mentioning the distinction between public and private nuisance, without distinguishing the line of cases holding that an act authorized by the legislature cannot be a public nuisance (e.g., State, ex rel. Brown, v. Rockside Reclamation, Inc.
[1976], 47 Ohio St.2d 76 [1 O.O.3d 46], paragraph three of the syllabus), and without alleging that the statutory procedures for enjoining a nuisance have been complied with or are inapplicable. See R.C. 3767.03 to 3767.06. There was no evidence presented to support the majority's conclusion that the proposed service drive would constitute a public nuisance.
As the majority states, "* * * the result * * * was debatable." For this reason, the city council's legislative decision, and not the trial court's decision, should prevail.
For the foregoing reasons, I would sustain the first, second and fourth assignments of error, reverse the judgment of the trial court and remand with instructions to dissolve the injunction and permit the city to proceed to appropriate the land. *Page 130